Citation Nr: 0015535	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99-01 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines, VA Regional Office 
(RO), which found that the appellant's deceased spouse had no 
recognized military service with the Armed Forces of the 
United States and that the appellant was not eligible for VA 
benefits.


FINDING OF FACT

The Department of the Army has certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant's spouse has not met the basic service 
eligibility requirements and may not be considered a veteran 
for purposes of VA benefits.  38 U.S.C.A. §§ 101, 107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In association with her application for VA benefits, dated in 
November 1997, the appellant submitted a Philippine Army 
document which indicated that the appellant's spouse had 
served in United States Armed Forces in the Far East (USAFFE) 
from August 1945 to May 1946 in "A" Co., 1st MP BN (PA).  

In February 1998, the RO requested that the service 
department (Army Reserve Personnel Center-ARPERCEN) verify 
the service of the appellant's spouse.  The RO provided his 
full name, the alleged dates of service, and other 
identifying information pertaining to the appellant's spouse, 
and the reported service in the USAFFE in "A" Co., 1st MP BN 
(PA).  

In May 1998, ARPERCEN reported that the appellant's spouse 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  

In her substantive appeal, VA Form 9, received in January 
1999, the appellant alleged that her husband had served in WW 
II.  She claimed entitlement to Dependency and Indemnity 
Compensation (DIC) benefits.  

In February 1999, the RO requested that ARPERCEN verify the 
service of the appellant's spouse using an alternate name.  
The RO provided the full name and the other identifying 
information.  In March 1999, ARPERCEN reported that no change 
in the prior negative certification of May 1998, was 
warranted.  

In a June 1999 Memorandum for File, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the USAFFE 
and those who claim to have served in the organized guerrilla 
forces are maintained by ARPERCEN.  The RO stated that the 
individual records for each potential claimant were 
maintained in alphabetical order.  It was noted that ARPERCEN 
had repeatedly informed VA that, unless the claimant reported 
personal data such as name, which is different from that 
which was provided in a prior request for service 
verification, there was no value in resubmitting a request 
for reverification.  ARPERCEN indicated that a potential 
claimant's service was verified by the records associated 
with his name and that, if the name is a common one or if 
there are minor discrepancies in spelling or middle initial, 
ARPERCEN would compare the service number, date of birth, 
place of birth, and names of next of kin provided in the 
request for information with the records they have on file.  
The RO noted that documents issued by the Philippine Army or 
Philippine Veterans Affairs (with the exception of Form 23, 
Affidavit for Philippine Army Personnel) 
were of no value in establishing service unless they 
contained personal data that was substantially different than 
that VA had provided to ARPERCEN.  The RO 
reported that the Philippine government has its own 
regulations and laws which permit recognition of military 
service not recognized by the United States Army and findings 
are not binding on ARPERCEN.  The RO noted that two 
variations of the name had been used and that the service 
department had certified that the appellant's spouse had no 
valid service.  

Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (1999).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.  



Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Veterans Court") has held that a 
service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).



Analysis

The RO requested verification of the service of the 
appellant's spouse from ARPERCEN.  In May 1998, ARPERCEN 
reported that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  As noted above, the Court has held that a 
service department determination as to whether or not an 
individual had qualifying service is binding on VA.  See 
Duro; Dacoron.  

The Board notes that the record contains a discharge document 
from the Philippine Army verifying the service of the 
appellant's spouse in "A" Co., 1st MP BN (PA).  However, VA 
is not bound by Philippine Army determinations of service. 
Although the appellant has submitted a certificate of death 
and a hospital treatment record, the evidence does not 
establish that the appellant's spouse had recognized service.  
In any event, the Board again notes that the Court has held 
that a service department determination as to an individual's 
service shall be binding on VA.  See Duro; Dacoron.

Therefore, inasmuch as the service department's determination 
as the service of the appellant's spouse is binding on VA, 
the Board concludes that the appellant's spouse is not 
considered a "veteran" for purposes of entitlement to VA 
benefits and has not attained status as a valid claimant.  
Therefore, the appellant's claim for entitlement to VA 
benefits, to include DIC benefits, must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  






ORDER

Basic eligibility for VA benefits is not established; thus, 
the appeal is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

